— Appeal by the defendant from two judgments of the County Court, Suffolk County (Snellenburg, J.), both rendered April 23, 1982, convicting him of rape in the first degree (six counts), and sodomy in the first degree (eight counts) under indictment No. 18/81, and sodomy in the first degree under indictment No. 81/81, after a nonjury trial, and imposing sentences.
Judgments affirmed.
The defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133), we conclude that there was ample proof upon which to sustain the defendant’s convictions (see, People v Contes, 60 NY2d 620). Indeed, the record fully supports the trial court’s determination that the rapes and sodomies which the defendant and his four companions committed were the product of forcible compulsion (see, Penal Law § 130.00 [8]; People v Kranitz, 104 AD2d 956; People v Randall, 86 AD2d 918). *741Moreover, the defendant’s inculpatory statement and his extensive participation in the offenses justify his conviction on the multiple counts pursuant to an acting in concert theory (see, Penal Law § 20.00).
Additionally, we note that insofar as the defendant raises issues of credibility, said issues have already been resolved by the trier of fact and we see no reason to disturb those findings on this appeal (see, People v Gruttola, 43 NY2d 116; People v Turner, 111 AD2d 197). Finally, the sentences imposed were proper exercises of the court’s discretion. Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.